ITEMID: 001-75290
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: BULUT v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicants, Hayriye Bulut, Emin Çelik and Zora Demirhan, are Turkish nationals. They are represented before the Court by Mr Mahmut Vefa, a lawyer practising in Diyarbakır.
Until 1994 the applicants all lived in Akçabudak and Kabakaya villages, in the district of Lice in the Diyarbakır province, where they own property.
It is to be noted that Zora Demirhan did not submit any certificate to the Court attesting his ownership of the property in Akçabudak.
In May 1994 security forces forcibly evacuated Akçabudak and Kabakaya on account of disturbances in the region. They also destroyed the applicants’ property. The applicants and their families then moved to Diyarbakır where they currently live. Following the evacuation of their villages, the applicants filed petitions with the Public Prosecutor’s office in Ovacık complaining about the burning down of their houses by security forces. However, the Public Prosecutor did not commence an investigation into the applicants’ allegations.
On unspecified dates, the applicants filed petitions with the offices of the Governor of the state-of-emergency region, the Diyarbakır Governor, the Lice District Governor, the Ministry of Agriculture and Rural Affairs, the military authorities in the region and the President of the Republic and requested permission to return to their village. They further requested, as an alternative to permission to return, that they be allowed to cultivate their lands. The administrative authorities sent a reply to the mayor of Akçabudak and rejected his request of permission to return to his village.
It is to be noted that the applicants failed to submit a copy of these petitions to the Court.
On 9 September 2001 the Commander of the District Gendarmerie Headquarters in Lice sent letters to the mayors of the villages in Lice and informed them that access to some villages of Lice would only be possible during daytime in summer. The Commander further stated that the villagers would be allowed to work in their farms but would not be allowed to spend the nights in their village. It was noted that permission for access to village should be sought from local gendarmerie stations. The applicants’ villages, Akçabudak and Kabakaya, were not listed among the villages to which access would be allowed under aforementioned conditions.
On 11 September 2001 the 2nd Internal Security Brigade Commander in Lice sent a letter to the District Governor’s office in Lice informing him that the military operations against terrorists would continue to be carried out in the district. The commander requested the District Governor’s office to warn the inhabitants in the region that the security forces would not be responsible for any casualties that might occur in the course of the operations.
The investigation carried out by the authorities indicated that the applicants had left their villages of their own will. The security forces had not forced the applicants to leave their village.
The official records indicated that there was no obstacle preventing villagers from returning to their homes and possessions in their villages. Persons who had left their villages as a result of terrorism had already started returning and regaining their activities in their villages.
On 14 July 2004 the Law on Compensation for Losses resulting from Terrorism and the Fight against Terrorism was passed by the Grand National Assembly and entered into force on 27 July 2004 (“Compensation Law”). That Law provided for a sufficient remedy capable of redressing the Convention grievances of persons who were denied access to their possessions in their villages.
In that connection Damage Assessment and Compensation Commissions were set up in seventy-six provinces. Persons who had suffered damage as a result of terrorism or of measures taken by the authorities to combat terrorism could lodge an application with the relevant compensation commission claiming compensation.
The number of persons applying to these commissions had already attained approximately 170,000. A further 800 persons, whose applications were pending before the Court, had also applied to the compensation commissions. Many villagers had already been awarded compensation for the damage they had sustained.
A description of the relevant domestic law can be found in the Court’s decision of İçyer v. Turkey (no. 18888/02, §§ 44-54, 12 January 2006) and in its judgment of Doğan and Others v. Turkey (nos. 88038811/02, 8813/02 and 8815-8819/02, §§ 31-35, ECHR 2004-VI).
